IN THE SUPREME COURT OF IOWA
                             No. 103 / 06-0649

                        Filed November 3, 2006

IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

JEFFREY M. IRELAND,

      Respondent.

________________________________________________________________________
      On review of the report of the Grievance Commission.



      The Grievance Commission reports that respondent has committed

ethical   misconduct   and    recommends    a    suspension.     LICENSE

SUSPENDED.



      Charles L. Harrington and Wendell J. Harms, Des Moines, for

complainant.


      Jeffrey M. Ireland, Ozark, Missouri, respondent, pro se.
                                     2

CADY, Justice.

        The Iowa Supreme Court Attorney Disciplinary Board ("Board")

charged Jeffrey M. Ireland with numerous violations of the Iowa Code of

Professional Responsibility for Lawyers. The charges primarily stemmed

from his neglect of client matters in two cases.              The Grievance

Commission     (“Commission”)    found   Ireland   violated   the   Code   of

Professional Responsibility. It recommended he be suspended from the

practice of law for a period of not less than six months. On our review,

we find Ireland violated the Code of Professional Responsibility and

impose an indefinite suspension of not less than three months.

        I. Background Facts and Proceedings

        Jeffrey Ireland is an Iowa lawyer.      He practiced law in Cedar

Rapids, Coralville, and Panora. Ireland moved from Iowa in December

2003, and his license was placed on inactive status in February 2004.

He is not licensed to practice law in any other state. Ireland received a

private admonition in July 2002 and a public reprimand in December

2002.    In both instances, he committed neglect by failing to advise a

client of the move of his law office. Ireland resides in Ozark, Missouri,

and is employed outside the legal profession.
        Two complaints were filed with the Board by former clients of

Ireland. These complaints form the basis of these proceedings. The core

facts surrounding the complaints are not in dispute. The first complaint

(count I) was brought after Ireland failed to deliver a will to a client.

Ireland drafted the will for the client in April 2002, and the client paid

him for his legal services. Ireland kept the original will in his possession

after it was executed by the client. The client later sought possession of

the will by writing a letter to Ireland. The letter requested that Ireland

send the will to her. He did not respond to the letter. Moreover, Ireland
                                        3

took no action to comply with the request until the client filed a

complaint against him more than two years later.

      The second complaint (count II) was brought after Ireland

neglected a client’s case. Ireland was retained by the client in April 2000

to pursue a civil rights action against an employer.            The client was

eventually forced to file a pro se petition with the court in October 2000,

after she became concerned that Ireland would fail to file the action prior

to the expiration of the statute of limitations. Ireland then amended the

petition, and continued to represent the client in the litigation. Over the

next two years, however, Ireland neglected the case in several ways. He

was tardy in responding to discovery requests and missed several court

deadlines for filing matters. He failed to keep his client apprised of the

case. He also failed to pursue discovery, and failed to attend scheduled

depositions.    Finally, Ireland failed to resist a motion for summary

judgment filed by the employer, and the case was dismissed by the court.

One of the grounds to support summary judgment was that the petition

was filed beyond the statute of limitations.

      Ireland did not contest the core facts of the complaints. Instead,

he acknowledged his conduct, and was apologetic for his transgressions.
He has not practiced law for over three years, and has no plans to return

to Iowa to practice law.

      II. Commission Proceedings

      The Board charged Ireland with numerous violations of the Code of

Professional Responsibility.     The violations in count I included DR 1-

102(A)(6) (conduct that adversely reflects upon fitness to practice law)

and DR 9-102(B)(4) (failure to promptly deliver client property). 1          The

      1
        Iowa has adopted the Iowa Rules of Professional Conduct, effective July 1,
2005. However, the conduct in this case occurred prior to July 1, 2005, making the
Code of Professional Responsibility applicable to these proceedings.
                                     4

violations in count II included DR 1-102(A)(5) (conduct prejudicial to the

administration of justice), DR 1-102(A)(6), and DR 6-101(A)(1) (handle a

legal matter when not competent), DR 6-101(A)(2) (handle legal matter

with inadequate preparation), and DR 6-101(A)(3) (neglect of client

matter). Ireland stipulated that he violated each disciplinary rule, and

further stipulated to the underlying facts.

      Based on the stipulation, the Commission found Ireland violated

the specific provisions of the Code of Professional Responsibility.        It

recommended that he be suspended from the practice of law for not less

than six months.

      III. Scope of Review

      “We review attorney disciplinary actions de novo.” Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Bernard, 653 N.W.2d 373, 375 (Iowa

2002). “We are not bound by the findings of the commission, but we give

them weight.” Id.

      IV. Violations

      An attorney who possesses property of a client that the client is

entitled to receive is obligated to promptly deliver the property to the

client when the client requests the property. DR 9-102(B)(4). A violation
of this duty could reflect adversely on the fitness of the lawyer to practice

law. DR 1-102(A)(6).

      Ireland was in possession of a will belonging to a client. The client

had paid Ireland for his services in connection with the preparation and

execution of the will, and she was entitled to possession of the will upon

request.   Ireland violated DR 9-102(B)(4) when he failed to promptly

deliver the will to the client after the request was made. His continual

failure to comply with the duty under DR 9-102(B)(4) reflects adversely

on his fitness to practice law. See DR 1-102(A)(6).
                                      5

        Attorneys are required to act competently. DR 6-101. This duty

not only includes refraining from taking cases, without associating with

another competent lawyer, when the lawyer knows or should know that

he or she is not competent to handle the case, but also includes the lack

of adequate preparation and neglect of client matters. DR 6-101(A)(1)–

(3).   Neglect is more than negligence, but involves indifference in the

failure to advance the interests of the client when action is required.

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Moorman, 683 N.W.2d
549,    551   (Iowa   2004).    It   results   from   extreme   inaction   or

procrastination, and normally involves more than one act or omission.

Id.    In this case, Ireland violated all three components of the duty to

practice law in a competent manner. His conduct was also prejudicial to

the administration of justice, and it adversely reflected on his fitness to

practice law. See DR 1-102(A)(5), (6).

        V. Discipline

        The Code of Professional Responsibility and the concomitant

disciplinary system exist to maintain public confidence in the legal

system and to provide a mechanism for policing poor lawyering. Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Honken, 688 N.W.2d 812,
820 (Iowa 2004).        In determining the appropriate discipline in an

attorney disciplinary case, we consider a variety of general factors

including the nature of the violation, the need for deterrence, the need

for public protection, the preservation of the reputation of the legal

profession, and the fitness of the lawyer to continue to practice law. See

id.; Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Hohenadel, 634
N.W.2d 652, 655 (Iowa 2001).         We also consider any past history of

discipline. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Lane, 642
N.W.2d 296, 302 (Iowa 2002). Harm to the client is also a consideration.
                                     6

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Adams, 623 N.W.2d
815, 819 (Iowa 2001). Additionally, multiple incidences of neglect are an

aggravating circumstance to consider.      Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Pracht, 656 N.W.2d 123, 126 (Iowa 2003).

      When neglect of client matters is the principle violation, we have

observed that the discipline generally falls within the range of a public

reprimand to a six-month suspension.       Moorman, 683 N.W.2d at 553.

Yet, the discipline imposed in each case depends upon the particular

facts and circumstances, and this fact-based outcome for each case

tends to diminish the value of precedent. See Iowa Supreme Ct. Bd. of

Prof'l Ethics & Conduct v. Eich, 652 N.W.2d 216, 219 (Iowa 2002).

      Considering all the facts and circumstances in this case, we

conclude Ireland should be indefinitely suspended from the practice of

law with no possibility of reinstatement for three months. This case is a

blend of neglect and incompetence that clearly signals various concerns

about Ireland’s fitness to practice law.      The neglect perpetrated by

Ireland on his clients was ongoing and profuse, and followed on the heels

of prior incidents of neglect visited upon other clients. The stipulation by

Ireland supports the notion that his conduct adversely reflects on his
fitness to practice law, and is consistent with his decision to voluntarily

leave the practice.   Thus, while a suspension may not be required to

protect the public, it is consistent with the need to maintain the

reputation of the profession as a whole. It is also consistent with the

discipline we have imposed in prior similar cases of neglect. See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Wickey, 679 N.W.2d 1 (Iowa

2004) (neglect and failure to account to client, together with other

conduct, warranted six-month suspension); Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Waples, 677 N.W.2d 740 (Iowa 2004) (neglect of
                                     7

client matters warranted six-month suspension); Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. McKittrick, 683 N.W.2d 554 (Iowa 2004) (neglect

of client matter and other associated conduct warranted three-month

suspension); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Frerichs,

671 N.W.2d 470 (Iowa 2004) (neglect of client matter and failure to

safeguard client property, together with other conduct, warranted four-

month suspension); Hohenadel, 634 N.W.2d at 652 (neglect of two client

matters warranted four-month suspension).

      VI. Conclusion

      We suspend Ireland’s license to practice law with no possibility of

reinstatement for a period not less than three months from the date of

filing of this opinion. The suspension applies to all facets of the practice

of law. Iowa Ct. R. 35.12(3). Upon any application for reinstatement,

Ireland shall have the burden to prove he has not practiced during the

period of suspension and that he meets all requirements of Iowa Court

Rule 35.13. The costs of this proceeding are taxed against Ireland.

      LICENSE SUSPENDED.

      All justices concur except Hecht, J., who takes no part.